                 Case 3:20-cv-05447-RSM Document 9 Filed 07/14/20 Page 1 of 2




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 7
     YVONNE L. MANLY,
 8
                                  Plaintiff,              Case No. C20-5447 RSM
 9
            v.                                            ORDER GRANTING EXTENSION
10                                                        OF TIME TO FILE ANSWER AND
     COMMISSIONER OF SOCIAL SECURITY,                     DENYING REQUEST FOR
11                                                        INDEFINITE EXTENSION
                                  Defendant.
12

13          This matter is before the Court on Defendant’s motion for extension of time to file the

14 answer. Dkt. 7. In addition to a 28-day extension of time, Defendant seeks permission to

15 dispense with further motions for extensions of time and instead file status reports every 28 days

16 “until the certified administrative record becomes available.” Dkt. 7-1. Based on the

17 extraordinary circumstances caused by the COVID-19 pandemic, the Court GRANTS an

18 extension of time to file the answer. However, the Court DENIES Defendant’s request for an

19 extension with no definite end.

20          Accordingly, it is hereby ORDERED that Defendant shall have until August 10, 2020, to

21 file an answer. If Defendant is unable to file the answer by that date, he shall file another motion

22 for extension.

23




     ORDER GRANTING EXTENSION OF TIME TO FILE ANSWER AND
     DENYING REQUEST FOR INDEFINITE EXTENSION - 1
            Case 3:20-cv-05447-RSM Document 9 Filed 07/14/20 Page 2 of 2




 1        DATED this 14th day of July, 2020.

 2

 3

 4                                             A
                                               RICARDO S. MARTINEZ
 5                                             CHIEF UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER GRANTING EXTENSION OF TIME TO FILE ANSWER AND
     DENYING REQUEST FOR INDEFINITE EXTENSION - 2
